RESPONSE TO AMENDMENT
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Claims 1-2,4-5 and 8-19 are pending in the application. Amendments to the claims filed on 01/20/2021 have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The limitation “vinyl-based resin” is not particularly defined in the specification of the present application. The Examiner is therefore interpreting the limitation with the broadest reasonable interpretation standard (MPEP §2111) and that the limitation includes a resin having a vinyl group containing species reacted with the resin material or having been co-polymerized with at least one vinyl group containing monomer.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5 and 8-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Omura et al. (JP 2010-032719) view of Suzuki et al. (U.S. App. Pub. No. 2008/0057227).
Regarding claims 1, 8 and 12, Omura et al. teaches an optical sheet comprising hollow fine particles therein. (par. [0001] and [0029]). The hollow fine particles have an index of refraction of 1.40 or lress. (par. [0007]). Omura et al. teaches that the particles may include a resin composition containing nitrogen monomers such as acrylonitrile, which is a monomer containing a vinyl group and would therefore meet the limitation of “vinyl-based resin” as claimed (par. [0080] and [0090]). In addition, the resin may be copolymerized with a silane coupling agent to form an inorganic-organic hybrid particle when the silane agent is applied to the surface of the fine particle surface which react with the particle resin layer. (par. [0037]-[0040]). The silane agent may be selected from species having nitrogen atoms therein such as aminopropyltrimethoxysilane (par. [0042) as well as vinyl group containing silanes. (par. [0048]). Due to the fact that the silane react with the particle resin material, they would become an integral part of the resin and the silane reacted resin would meet the limitation of “vinyl based resin as presently claimed”.
Omura et al. does not teach that the particles are treated with a compound having at least one anionic group.
Suzuki et al. is directed towards the manufacture of a cellulose acrylate film and containing inorganic metal oxide particles which are surface treated with a silane in the presence of an acid. (par. [0385] and [0390]). The types of acids used include organic acids (i.e. carboxylic acids, sulfonic acids) and inorganic acids such phosphoric acid for promoting surface treatment. (par. [0390]).
It would have been obvious to one of ordinary skill in the art to use types of acids disclosed in Suzuki et al. for treatment of the hollow particles of Omura et al. with the silane coupling agent.
One of ordinary skill in the art would have found it obvious to use acids as disclosed in Suzuki et al. since these are known in the art for use in combination with silane coupling agents for promoting the surface treatment thereof.

Regarding claims 2 and 13, Omura et al. does not teach an explicit nitrogen to carbon ratio.
However, Omura et al. teaches that the content of nitrogen containing monomer with respect to the other monomers in the resin composition is 25 parts acrylonitrile to 25 parts ethylene glycol dimethacrylate and 50 parts by weight trimethylolpropane trimethacrylate. (see example 1). The content of nitrogen to carbon would therefore be routinely optimizable by one of ordinary skill in the art by adjusting the relative content of each of the monomer components in the hollow particle resin composition. Furthermore, the content of nitrogen would be adjustable based on the content nitrogen containing silane coupling agents which act as crosslinkers for making an organic-inorganic hybrid particle as shown in Example 2, therefore one of ordinary skill in the art would have adjusted the content of the silane compounds relative to the resin materials forming the particle layers.
Regarding claims 4 and 15, the size of the hollow particles is 100 nm or less. (par. [0020]).
Regarding claims 5 and 16, as discussed above, the resin may comprise acrylonitrile which comprises a vinyl group or a silane agent which may be a vinyl containing silane such as vinyl triethoxysilane and vinyltrimethoxysilane. (par. [0042]).
Regarding claims 9 and 17, the particle may be provided as a dispersion immediately after synthesis. (Examples 1-3).
Regarding claims 10-11 and 18-19, the particles are mixed with a binder to form a coating. (par. [0097]). Since the particles are hollow, they would be heat-insulating and a coating containing the particles would be equally heat-insulating.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 01/20/2021 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 07/20/2020 have been carefully considered but are deemed unpersuasive.
As indicated in the rejection of the claims above, the newly amended limitations do not patentably define over the Omura and Suzuki et al. references. Applicant argues that Examples 1 and 2 in Omura et al. are resin materials which do not meet the limitations presently claimed. Specifically, Applicant argues that the resin is not an “organic-inorganic hybrid resin” and “vinyl-based resin”. However, a reference is prior art for all that it contains and is not limited simply by the examples given. (MPEP 2123 I). The broad disclosure of the reference indicates that “vinyl-based resins” are within the scope of the teachings by virtue of the use of vinyl containing monomers and reactants.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/16/2021